DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file: Remark date 07/30/2021.
Claims 1-17 are presented for examination. 
Response to Arguments
Applicant's arguments with respect to claims 1-17 have been considered but are moot in view of the new ground(s) of rejection. 
Examiner’s Note

The Examiner further reviewed the claims and the Applicant’s Specification in order to determine ways to place this case in better condition for allowance. The Examiner would like to Applicant to reconsider the allowable subject matter of claims 5 and 8-17.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-17 are allowed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2018/0302243 A1) in view of Uberoy et al. (US 2019/0215200 A1).
Regarding claim 1, Li teaches a host machine (host 211 see Li: Fig.2B) comprising: 
a physical network interface card (PNIC) (physical network interface card 214 see Li: Fig.2B);
a memory; at least one processor (First memory 612 and first processor see Li:Fig.6) configured to implement a virtual switch, wherein: 
the virtual switch includes an uplink port coupled to the PNIC (virtual switch 212 includes a uplink port coupled to physical network interface card 214 see ¶[0050]; Fig.2B); 
the virtual switch includes a second port coupled to a virtual computing instance (VCI) configured as coupled to the logical overlay network (Virtual switch 212 connected with computing instances 1-m to logical network see Li: Fig.2B); 
the virtual switch is configured to forward a first plurality of packets to a first tunneling endpoint configured to encapsulate and decapsulate the first plurality of packets for the VCI as part of communication over the logical overlay network (Virtual switch 212 is configured to forward Computing instances 1-m perform tunnel encapsulation on the packet and send it to the destination virtual machine; and encapsulated the tunnel packet see Li: ¶[0104]; Fig.2B; ¶0125]); 
Li does not explicitly teaches the virtual switch includes a first port coupled to a network manager configured to manage a logical overlay network; and the virtual switch 
However, Uberoy the virtual switch includes a first port coupled to a network manager configured to manage a logical overlay network (host computing machine 102 include switch 132 couple to overlay manager 134 to manage overlay network see Li: ¶[0029]; Fig.1); and the virtual switch is configured to communicate traffic of the network manager and the VCI over the uplink port (“vSwitch 132 is used to handle internal as well as external network interfaces and/or connections for hypervisor 124. For example, vSwitch 132 can be configured to assist hypervisor 124 to setup internal virtual ports, external virtual ports, packet size, load balance, encryption, decryption, compression, decompression, and the like. To handle the network traffic, vSwitch 132, for instance, is able to provide various network related functions, such as configuring ports for handling VLAN (virtual local area network), load balancing, failback, and failover” see Uberoy: ¶[0028]) in order to improve networking efficiency (see Uberoy: ¶[0003]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Li to include (or to use, etc.) the virtual switch includes a first port coupled to a network manager configured to manage a logical overlay network; and the virtual switch is configured to communicate traffic of the network manager and the VCI over the uplink port as taught by Uberoy in order to improve networking efficiency (see Uberoy: ¶[0003]).
Regarding claim 2, the modified Li taught the host machine of claim 1 as described hereinabove. Uberoy further teaches wherein the network manager is configured to use a first addressing corresponding to a physical network to which the 0054]) in order to improve networking efficiency (see Uberoy: ¶[0003]).
Regarding claim 3, the modified Li taught the host machine of claim 1 as described hereinabove. Uberoy further teaches wherein the virtual switch is configured to forward a second plurality of packets received from a gateway device, and wherein the gateway device comprises a second tunneling endpoint (vSwitch is forward the message to destination end point 110 via traffic 160 “VM 122, for example, sends packets 266 addressed to destination node 110 directly through vPort 210 to vSwitch 230, which is configured to switch traffic 266 to vSwitch 132 via vPort 212. In one aspect, vSwitch 132 encapsulates packets 266 for establishing an overlay packet flow for transmitting to destination node 110” see Uberoy: ¶0054]) in order to improve networking efficiency (see Uberoy: ¶[0003]).
Regarding claim 4, the modified Li taught the host machine of claim 3 as described hereinabove. Uberoy further teaches wherein the second tunneling endpoint and the first tunneling endpoint are configured to verify network connectivity among the first tunneling endpoint and the second tunneling endpoint (the end point in vSwitch 132 
Regarding claim 6, Li taught the host machine of claim 1 as described hereinabove. Uberoy further teaches wherein the virtual switch is associated with two transport zones, including an overlay transport zone configured for overlay traffic associated with the logical overlay network as well as a virtual local area network (VLAN) transport zone configured for traffic associated with the network manager (vswitch 132 is associated with VMs 120-122 and Destination nodes 108-110, include VLAN tags see Uberoy: ¶[0028-0031]) in order to improve networking efficiency (see Uberoy: ¶[0003]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2018/0302243 A1) in view of Uberoy et al. (US 2019/0215200 A1) and further in view of Chandrashekhar et al. (US 2019/0036868 A1).
Regarding claim 7, The modified Li taught the host machine of claim 1 as described hereinabove. The modified Li does not explicitly teaches wherein the uplink port of the virtual switch is connected to a second PNIC for redundancy.
However, Chandrashekhar teaches the uplink port of the virtual switch is connected to a second PNIC for redundancy (multiple Network interfaces 118,119 and 0006]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to create the invention of the modified to include (or to use, etc.) the uplink port of the virtual switch is connected to a second PNIC for redundancy as taught by Chandrashekhar in order to route traffic for virtual machines and other virtual network entities use L3 routing without relay on the VTEP endpoint (see Chandrashekhar: ¶0006]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897.  The examiner can normally be reached on Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


GUANG W. LI
Primary Examiner
Art Unit 2478


August 9, 2021
/GUANG W LI/Primary Examiner, Art Unit 2478